        Case: 3:21-cv-00650-JGC Doc #: 1 Filed: 03/23/21 1 of 8. PageID #: 1




                   UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT WESTERN DIVISION OF OHIO

                                         )
ALBERT PETTIES, II                       )
                                         )
        Plaintiff                        )
                                         )
                                         )
v                                        )
                                         )
GENERAL MOTORS, LLC                      )
                                         )
                     Defendant           )


                        COMPLAINT AND JURY DEMAND

        Plaintiff, Albert Petties, II, represented by his attorney, Michelle E. Vocht,

complains:

1.      This lawsuit challenges race discrimination toward Plaintiff Albert Petties, II

as a result of Defendant’s wrongful termination of Mr. Petties based on false, and

derogatory statements. the statements were made by a coterie of White employees

who he supervised at General Motors, LLC.’s GM Powertrain & Fabrications Plant

located at 1455 West Alexis Road, Toledo, OH 43612. There was never a claim

that Mr. Petties made any racial remark or treated anyone differently because of

race.

2.      There was an underlying atmosphere of violent racial hate and racial


Page 1 of 8                   COMPLAINT AND JURY DEMAND
       Case: 3:21-cv-00650-JGC Doc #: 1 Filed: 03/23/21 2 of 8. PageID #: 2




bullying at the GM Powertrain & Fabrications plant where African-American

employees were subject to vilification and racially hostile remarks and epithets,

including but not limited to the following;

      i)      Multiple lynching nooses hanged above work stations;

      ii)     White employees calling African-American employees “Boy”;

       iii)   Swastikas painted and scratched on restroom stalls;

      iv)     Stick figures drawn or scratched on bathroom stalls with nooses

around their necks;

      v)      Drawings and scratching of pistols and guns on the bathroom stalls;

      vi)     Magazines such as “Guns and Ammo” touting the use of guns put on

machines and in the break room;

      vii)    Caucasian employees publicly stating that they are carrying guns in

their cars and trucks parked on GM property;

      viii) Caucasians wearing shirts underneath their coveralls with visible Nazi

symbols on them;

      ix)     Calling African-American employees “monkey” and “mooley”;

      x).     African-American employees being warned “to be careful” because a

white employee’s “daddy was in the Ku Klux Klan”;

      xi).    African-American employees being told to go back to Africa where


Page 2 of 8                  COMPLAINT AND JURY DEMAND
       Case: 3:21-cv-00650-JGC Doc #: 1 Filed: 03/23/21 3 of 8. PageID #: 3




they belong;

      xii)     “Whites Only” signs hung on bathroom stall doors and written on

walls outside the Men’s Room and locker room;

      xiii) A White supervisor announcing, during a supposed team meeting

about racial tolerance, “[W]hat’s the big deal about nooses, there was never a

Black person who was lynched that didn’t deserve it.” That White supervisor was

not disciplined;

      xiv) White employees calling African-American employees “DAN”, which

is acronym for “Dumb Ass N*****;

      xv)      A White employee intimidating an African-American employee by

yelling in his ear in the breakroom, “Hey you be in my chair”, and pulling on the

back side of the chair practically knocking the African-American over backwards;

      xvi) “Blacks suck”, and “N*****s not allowed” scratched or written on the

bathroom walls;

      xvii) An African-American being told to “watch his back when driving;”

      xviii) Writing on a White female’s property “N*****” Lover” because she

happened to be seen walking with an African-American in the plant;

      xix) A White person advising an African-American to get a gun to defend

himself;


Page 3 of 8                  COMPLAINT AND JURY DEMAND
         Case: 3:21-cv-00650-JGC Doc #: 1 Filed: 03/23/21 4 of 8. PageID #: 4




      xx)     Refusing to listen and to work for African-American team leaders,

including causing the assembly line to shut down;

      xxi) Making threats of great bodily harm to beat an African-American

supervisor with a shovel and a clutch, and to shoot him with a gun;

         xxii) Making fun of the NAACP by cartoon characterization;

         xxiii) Carving Ku Klux Klan pinnacle stars, and the words, “Whites Rule”

and “Nagoar” and N***** on wood or other surfaces in the restrooms and locker

rooms;

      xxiv) Leaving bananas on African-American supervisor worker stations;

      xxv)     Instructing a supervisor to refrain from giving directions to White

employees he supervised and directing him to give directions only to African-

American employees;

      xxvi) Confederate flags affixed to work equipment;

      xxvii) Inflammatory racist threats, even naming, African American

employees who attempted to tell the story and complained about the hotbed of

insidious plant racism, with injury by lynching.

3.    Throughout 2019, these racist activities were widely published locally,

nationally and internationally on television programs, the internet and in

newspapers.


Page 4 of 8                  COMPLAINT AND JURY DEMAND
       Case: 3:21-cv-00650-JGC Doc #: 1 Filed: 03/23/21 5 of 8. PageID #: 5




4.    Nonetheless, despite a belated and benign so-called “investigation” by GM

and in the face of African-American employees identifying Caucasian culprits, no

Caucasian was ever fired for any of the racist activities, as described above.

5.     Into that milieu came Mr. Petties, a talented African American engineer,

who had a productive and sterling career at GM at other facilities before his August

2019 assignment to that GM plant.

6.    Indeed, Mr. Petties attended and received a Bachelor of Science and Masters

Degree from Kettering University (formerly known as the General Motors

Institute), a school created and sponsored by GM, to groom potential executive

employees.

7.    Mr. Petties’ experience at GM was as follows:

      2005 - 2009
      Spring Hill, Tennessee
      General Assembly Electrical Engineer

      Jan 2012-Dec. 2012
      Pontiac, Michigan
      Group Lead Powertrain Pre-Production Operations

      Jan 2013-Jan 2014
      Tonawanda, NY
      Gen V Project Controls Engineer

      2014-2015
      Spring Hill, Tennessee
      Controls Engineer on the ClUX Injection Molding Project


Page 5 of 8                 COMPLAINT AND JURY DEMAND
          Case: 3:21-cv-00650-JGC Doc #: 1 Filed: 03/23/21 6 of 8. PageID #: 6




       2015-2017
       Pontiac, Michigan
       FMS / Heads Crankshafts Group Leader at
       Global Propulsion Systems PPO

       2017-2019
       Baltimore, Maryland
       Crew Lead for E-Motors and GRE Assembly

       May 2019-Feb 21, 2020
       Toledo, Ohio
       Team Lead Rear Wheel Drive Assembly

8.     On February 21, 2020, Mr. Petties was wrongfully fired by GM, and

ultimately replaced by a White employee.

                                      COUNT III
                               WRONGFUL TERMINATION
                              VIOLATION OF 42 U.S.C. § 1981

9.        Plaintiff incorporates the Common Allegations as though fully set forth

herein.

10.       GM treated Plaintiff differently than White people on account of his race

and employed disparate discipline on him because, within a racially hostile work

environment, a coterie of White people, he supervised, decided he was too tough

on them.

11.       Plaintiff’s termination occurred in the face of abject failures to take

measures to prevent and remedy the racist activities of employees in the same

facility.

Page 6 of 8                     COMPLAINT AND JURY DEMAND
         Case: 3:21-cv-00650-JGC Doc #: 1 Filed: 03/23/21 7 of 8. PageID #: 7




12.      As a result of Defendant GM’s wrongful conduct toward Mr. Petties, he has

lost wages and benefits, and the trajectory of his career was destroyed as if he did

not matter.

13. GM’s misconduct subjected and continues to subject Mr. Petties to emotional

and psychological injuries, as a victim of race discrimination, that will never be

cured.

14.      GM engaged in racially discriminatory practices toward Mr. Petties with

malice or reckless indifference to his protected rights, and he is entitled to an

award of punitive damages pursuant to 42 U.S.C. § 1981(a).

                               REQUEST FOR RELIEF

         Plaintiff, Albert Petties, II, asks a judgment to fully compensate him for he

harm he has suffered, as well as punitive damages, cots and attorney fees so

wrongfully sustained.

                                              ROY, SHECTER & VOCHT, P.C.
                                              /s/Michelle E. Vocht
                                              Michelle E. Vocht (P-MI 32924)
                                              Attorney for Plaintiff
                                              1185-B South Adams Rd.
                                              Birmingham, MI 48009
                                              (248) 540-7660 (Office)
                                              (248) 408-7741 (Cell)
                                              vocht@rsmv.com

Dated: March 23, 2021

Page 7 of 8                   COMPLAINT AND JURY DEMAND
       Case: 3:21-cv-00650-JGC Doc #: 1 Filed: 03/23/21 8 of 8. PageID #: 8




                                   JURY DEMAND

       Plaintiff requests a trial by jury as to those claims so triable.


                                              ROY, SHECTER & VOCHT, P.C.

                                              /s/Michelle E. Vocht
                                              Michelle E. Vocht (P-MI 32924)
                                              Attorney for Plaintiff
                                              1185-B South Adams Rd.
                                              Birmingham, MI 48009
                                              (248) 540-7660 (Office)
                                              (248) 408-7741 (Cell)
                                              vocht@rsmv.com

Dated: March 23, 2021




Page 8 of 8                  COMPLAINT AND JURY DEMAND
